Citation Nr: 0723780	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 







INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and December 1970 to January 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to February 27, 2006, the veteran's low back 
disability is manifested by full range of motion, with no 
evidence of spasm, neurological deficits, moderate 
degenerative disc disease with recurring attacks, doctor-
prescribed bedrest, abnormal gait/movement, or abnormal 
spinal contour.  

2.  From February 27, 2006, forward, the veteran's low back 
disability is manifested by moderate limitation of motion 
with flexion to more than 30 degrees, with no objective 
evidence of severe degenerative disc disease with little 
intermittent relief, ankylosis, doctor-prescribed bedrest, 
severe lumbosacral strain, or neurological deficit.


CONCLUSION OF LAW

Prior to February 27, 2006, the criteria for a rating in 
excess of 10 percent have not been met, but from February 27, 
2006, forward, the criteria for a 20 percent rating, but no 
higher, have been met for a low back disability.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5295 
(2002, 2003, 2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February and May 2003, the agency of original jurisdiction 
(AOJ) sent a letter to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
In July 2006, the veteran was provided with notice of the 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the July 2006 
notice letter postdated the initial adjudication, the claim 
was subsequently readjudicated, without taint from the prior 
decisions, and with no apparent prejudice resulting.  The VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records and providing VA examinations.  Consequently, 
there is no prejudice from the Board deciding the claim at 
this time.  

A July 2002 VA examination record reports the veteran's 
history of chronic daily intermittent pain in the back which 
radiated into the right hip and leg.  The veteran stated that 
he used a cane to ambulate at times, but no brace or 
orthotic.  The examiner found no obvious curvature 
abnormality and no evidence of swelling, spasm, 
discoloration, or increased warmth.  The veteran had painful 
range of motion throughout, with flexion to 95 degrees, 
extension to 30 degrees, lateral flexion to 40 degrees 
bilaterally, right rotation to 35 degrees, and left rotation 
to 30 degrees.  There was no loss of motion after repetition.  
The examiner added that, in his opinion, the veteran's lumbar 
spine disability could go through periods of painful flare-
ups, which could alter his strength, coordination, or range 
of motion.  The examiner was not able to say with any degree 
of medical certainty how often flare-ups may occur or what 
the objective measurement deviation would be.  There was no 
appreciable weakness of the lumbar spine, no evidence of 
focal neurological deficits of either lower extremity, and 
the veteran had a negative straight-leg raise.  The record 
notes that March 2002 x-ray images showed some degenerative 
disc changes of the lumbosacral junction.  The veteran was 
assessed with chronic low back pain and chronic strain 
secondary to degenerative disc disease (DDD) of the lumbar 
spine. 

The veteran was provided a transcutaneous electrical nerve 
stimulation (TENS) unit for back pain in February 2003.  Bay 
Medical Center treatment records report that the veteran's 
motor and sensory examinations were without deficit and the 
extremities did not show edema.  See October 2005 Bay Medical 
Center records.  

A February 2006 VA examination record reports the veteran's 
history of using the TENS unit "a couple of times a week."  
He reported that he has chronic daily recurrent back pain 
with recurrent radiation into the legs down to the feet, 
greater on the right than on the left.  The veteran reported 
that his feet are constantly numb.  The veteran reported that 
he had "an episode with controlling his legs approximately 
1.5 to 2 years ago, which lasted a week," and for which he 
was given medications.  He reported that he has not had any 
further episodes of loss of functional use of the legs.  No 
definite loss of bowel or bladder control was reported.  The 
veteran reported that he used a cane at times, namely when 
the back is particularly painful, and the record notes that 
the veteran was ambulatory without a brace or cane.  The 
veteran reported that he had to be careful with any bending 
or lifting and walking on hard surfaces was "bothersome."  
The veteran reported that he did not have any medical 
attention for his back in the previous year, to include any 
doctor-prescribed bedrest.  The veteran stated that his pain 
was chronic, with no flare-ups.  

The February 2006 VA examination record reports the 
examiner's belief that the veteran had some muscle spasms 
with a definite list to the right.  The veteran was able to 
flex 65 degrees, extend 15 degrees, lateral flex 20 degrees 
bilaterally, and rotate 24 degrees bilaterally.  There was 
pain on all range of motion but no additional limitation of 
motion.  The neurological evaluation showed 4/5 strength of 
the right foot and ankle plantar flexors, with normal 
strength otherwise.  Reflexes were intact to the knees and 
the left ankle, though there was absence of the right ankle 
jerk.  There was a stocking type loss of sensation of both 
feet, although the veteran had palpable pulses of both feet.  
The examiner diagnosed the veteran with lumbosacral strain 
and a herniated nucleus pulposus with right S1 radiculopathy.  
A magnetic resonance imaging (MRI) scan was obtained in March 
2006, and the report noted multilevel degenerative changes 
and disc bulges, without evidence of spinal stenosis or focal 
disc protrusion.  There was also a broad disc bulge with 
central disc protrusion at L5-S1, which caused foraminal 
stenosis with probable mass effect upon the L5 nerve on the 
right and the S1 nerve root on the right.  

During the pendency of this appeal, the rating criteria for 
intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002; and the rating criteria for general 
diseases and injuries of the spine were amended effective 
September 26, 2003.  Because this claim predates the 
amendments, both the "old" and "new" rating formulas must 
be considered in determining whether an increased rating is 
warranted.  The new rating formula may only be applied after 
the effective dates, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  

The "old" rating criteria provide a 20 percent rating for 
moderate limitation of motion of the lumbar spine under DC 
5292.  In determining the appropriate rating for limitation 
of motion, consideration must be made of any functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The September 2003 
amendments included a provision of the "normal" range of 
motion for the lumbar spine.  See Plate V, 38 C.F.R. § 4.71a 
(2006) (normal range of motion is from zero to 90 degrees for 
forward flexion, zero to 30 extension, lateral flexion, and 
rotation).  Although the substantive change in regulations 
from September 2003 cannot be used to evaluate the veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"moderate" or 
"severe."  

Based on the foregoing evidence, the Board finds that a 
staged rating is appropriate based on the objective evidence 
of more severe symptoms on the date of the February 2006 
exam.  

From February 27, 2006 forward
A 20 percent rating is warranted under DC 5292 for moderate 
limitation of motion, effective February 27, 2006 (the date 
of the VA examination) based on the evidence of decreased 
range of motion for flexion, extension, lateral flexion, and 
lateral rotation, with pain throughout the range of motion.  
A rating in excess of 20 percent is not warranted under DC 
5292, however.  DC 5292 provides a 30 percent rating for 
"severe" limitation of motion.  Although limited and 
painful, the veteran's range of motion is still too 
significant, with no evidence of functional loss due to 
weakness, fatigue, incoordination, or flare-ups, to 
approximate "severe" limitation of motion.  

A rating in excess of 20 percent is also not warranted under 
any alternate rating criteria.  The "old" rating criteria 
provide ratings in excess of 20 percent for ankylosis (DC 
5286, 5289), severe DDD with recurring attacks and little 
intermittent relief (DC 5293), and severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced movement (DC 5295).  The record does not include any 
evidence of ankylosis, marked limitation of forward bending, 
a positive Goldthwait's sign, or abnormal mobility on forced 
movement.  Additionally, although the veteran is noted to 
have DDD, there is no finding that it is "severe."  The 
veteran has near-full strength in bilateral lower 
extremities, can walk unaided, has intact knee and left ankle 
reflexes, and there is no finding of muscle atrophy.  The 
veteran has also denied flare-ups.  In light of the 
foregoing, the Board finds that a rating in excess of 20 
percent is not warranted under the "old" rating criteria.  

The "new" rating criteria provide ratings in excess of 20 
percent for ankylosis, forward flexion to 30 degrees or less 
(without consideration of pain, stiffness, or aching), and 
DDD with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks.  An "incapacitating 
episode" is defined as a period of acute symptoms and signs 
that require physician-prescribed bedrest and treatment.  The 
evidence does not contain any findings of ankylosis or 
flexion to less than 65 degrees, and there is no evidence of 
doctor-prescribed bedrest.  Consequently, a rating in excess 
of 20 percent is not warranted under the "new" criteria.  

A separate rating for neurological abnormalities is also not 
warranted.  Separate ratings may be provided for any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment.  There is 
no objective evidence of neurological deficits, however.  The 
record contains no finding of a bowel or bladder impairment, 
the lower extremities are near full strength, and all 
reflexes are intact except the right ankle jerk.  Although 
the veteran has reported sensory loss of both feet, and has 
reported a past incident of loss of control of his legs, 
neither has been attributed to the veteran's DDD.  
Consequently, a separate rating is not warranted.  

Prior to February 27, 2006
Prior to February 27, 2006, a rating in excess of 10 percent 
is not warranted.  The "old" DC 5295 provides a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The "old" rating criteria also provide 
a 20 percent rating for moderate DDD with recurring attacks 
under DC 5293 and moderate limitation of motion of the lumbar 
spine under DC 5292.  As stated previously, in determining 
the appropriate rating for limitation of motion, 
consideration must be made of any functional loss due to 
flare-ups, fatigability, incoordination, weakness, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. §§ 4.40, 4.45.  

The "new" criteria provide a 20 percent rating for DDD with 
incapacitating episodes (periods of acute signs and symptoms 
that requires doctor-prescribed bedrest and treatment) having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 20 percent is also provided for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees without consideration 
of symptoms such as pain, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees without 
consideration of symptoms such as pain, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

The evidence indicates that prior to February 27, 2006, the 
veteran had full range of flexion, rotation, lateral flexion, 
and extension, which is too significant to warrant a higher 
rating for limitation of motion under either the "old" 
criteria, even after consideration of pain, or the "new" 
criteria.  Additionally, there are no findings of spasm, 
physician-prescribed bedrest, abnormal gait/movement, or 
abnormal spinal contour.  Finally, the evidence does not 
indicate that the veteran had moderate DDD with recurring 
attacks.  The evidence does not report findings of 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings; instead, the medical records indicate 
that the veteran was neurologically normal, with full 
reflexes and no spasm.  

In sum, a rating in excess of 10 percent is not warranted 
prior to February 27, 2006, and a rating of 20 percent, but 
no higher, is warranted from February 27, 2006, forward.  


ORDER

Prior to February 27, 2006, a rating in excess of 10 percent 
is denied, but from February 27, 2006, forward, a 20 percent 
rating, but no higher, is granted for a low back disability.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


